Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 10, and 12 are rejected under 35 U.S.C. 102(a) as being anticipated by Yamamoto et al. (JP2004018882 A); hereinafter, Yamamoto et al. is Yamamoto.

Regarding claim 1, Yamamoto discloses a machine component made of steel (paragraph [0011], carbon steel) or cast iron and having a circular hole (H in annotated 
a plurality of first quench-hardened regions (paragraph [0030], 16f – partial hardened portions) including the first surface (13a, 13b) and arranged apart from each other along a first circle (FC in annotated figure below) surrounding the hole (H in annotated figure below) when viewed in a plane in a direction perpendicular to the first surface (13a, 13b); 
and a base region (paragraph [0027], lines 10-11, 15 – soft portion) that is a region other than the first quench-hardened regions (16f).
Regarding claim 2, Yamamoto discloses the machine component wherein the plurality of first quench-hardened regions (16f) are arranged apart from an outer edge of the hole (OE in annotated figure below) when viewed in a plane in the direction perpendicular to the first surface (13a, 13b).
Regarding claim 3, Yamamoto discloses the machine component wherein the plurality of first quench-hardened regions (16f) are arranged at equal intervals with each other (paragraph [0030], lines 1-4) in a circumferential direction of the first circle (FC) when viewed in a plane in the direction perpendicular to the first surface (annotated figure below, paragraph [0029], lines 8-10).

Regarding claim 6, Yamamoto discloses the machine component further comprising a plurality of second quench-hardened regions (paragraph [0029], lines 9-10, 16e – outer partial hardened portion) including the first surface (13a, 13b) and arranged apart from each other along a second circle (SC in annotated figure below) 
Regarding claim 7, Yamamoto discloses the machine component wherein the plurality of second quench-hardened regions (16e) are arranged apart from an outer edge of the hole when viewed in a plane in the direction perpendicular to the first surface (see annotated figure below and paragraph [0029]).
Regarding claim 8, Yamamoto discloses the machine component wherein the plurality of second quench-hardened regions (16e) are arranged at equal intervals with each other in a circumferential direction of the second circle (SC in annotated figure below) when viewed in a plane in the direction perpendicular to the first surface (annotated figure below and paragraph [0029]).
Regarding claim 10, Yamamoto discloses the machine component wherein the second quench-hardened regions (16e) and the first quench-hardened regions (16f) are arranged apart from each other (see annotated figure below).
Regarding claim 12, Yamamoto discloses the machine component wherein when viewed in a plane in the direction perpendicular to the first surface (13a, 13b), the adjacent first and second quench-hardened regions (16f and 16e, respectively) have their centroids not overlapping each other when viewed in a radial direction from the center of the first circle (FC2 in annotated figure below).

Claim Rejections - 35 USC § 103
Claim 4-5, 9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto in view of Iihama et al. (JP2012077539A; hereinafter, Iihama et al. is Iihama.

Regarding claim 4, Yamamoto discloses the machine component wherein the first quenched-hardened regions (16f – partial hardened portion) when viewed in a plane in the direction perpendicular to the first surface (13a, 13b).
However, Yamamoto does not disclose the first quench-hardened regions having a circular outer shape.
Yamamato does discloses that various patterns can be quenched (paragraph [0027], lines 1-2). Iihama teaches the first quench-hardened regions (Overview, lines 5-7, 23 – wear resistant member) having a circular outer shape (fig. 6).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to make the first quenched-hardened regions of Yamamoto circular, as taught by Iihama, as an obvious design choice to the type of shape wanted for the regions. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Regarding claim 5, Yamamoto in view of Iihama discloses the machine component wherein the adjacent first quench-hardened regions are arranged apart from each other by at least 80% of a diameter of the first quench-hardened regions when viewed in a plane in the direction perpendicular to the first surface (Yamamoto 
Regarding claim 9, Yamamoto discloses the machine component wherein the second quenched-hardened regions (16e) when viewed in a plane in the direction perpendicular to the first surface (13a, 13b).
However, Yamamoto does not disclose the second quench-hardened regions having a circular outer shape.
Yamamato does discloses that various patterns can be quenched (paragraph [0027], lines 1-2). Iihama teaches the second quench-hardened regions (Overview, lines 5-7, 23 – wear resistant member) having a circular outer shape (fig. 6).
It would have been obvious to one of ordinary skill in the art before the effectively filing date of the claimed invention to make the second quenched-hardened regions of Yamamoto circular, as taught by Iihama, as an obvious design choice to the type of shape wanted for the regions. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.
Regarding claim 11, Yamamoto in view of Iihama discloses the machine component wherein when viewed in a plane in the direction perpendicular to the first surface, the first quench-hardened regions (16f) and the second quench-hardened regions (16e) have circular outer shapes (Iihama fig, 6, 23 – wear resistant member), and the adjacent first and second quench-hardened regions (16f and 16e, respectively) are arranged apart from each other by at least 80% of a diameter of the first and second quench-hardened regions (Yamamoto paragraph 31 - It is desirable that the distance 

Regarding claim 14, Yamamoto in view of Iihama disclose a machine component made of steel (paragraph [0011], carbon steel) or cast iron and having a circular hole (H in first annotated figure below) that opens in a first surface (13a, 13b), comprising: 
a plurality of first quench-hardened regions (paragraph [0030], 16f – partial hardened portions) including the first surface (paragraph [0030], 13a, 13b – end surfaces) and arranged apart from each other along a first circle (FC in first annotated figure below) surrounding the hole when viewed in a plane in a direction perpendicular to the first surface  (13a, 13b); 
and a base region (paragraph [0027], lines 10-11, 15 – soft portion) that is a region other than the first quench-hardened regions(16f), 
when viewed in a plane in the direction perpendicular to the first surface, the plurality of first quench-hardened regions (16f) being arranged apart from an outer edge of the hole (OE in first annotated figure below),
 the plurality of first quench-hardened regions  (16f) being arranged at equal intervals with each other in a circumferential direction of the first circle (annotated figure below, paragraph [0030], lines 1-4),
 the first quench-hardened regions each having a circular outer shape (Iihama fig. 6, 23 – wear resistant member),
 the adjacent first quench-hardened regions being arranged apart from each other by at least 80% of a diameter of the first quench-hardened regions (paragraph [0031] - It is desirable that the distance between the partial hardened portions is such that the distance between the closest portions is, for example, 1 or more). 

    PNG
    media_image1.png
    471
    467
    media_image1.png
    Greyscale


Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  for claim 13, the prior art of record does not show “the machine component wherein the machine component is a carrier of a planetary gear mechanism, the hole is a hole into which a pin is inserted for supporting a planetary gear disposed in the carrier, and the first surface is a surface that faces the planetary gear” in combination with other claims limitation. 
It would be unreasonable to assume that Yamamoto in view of Iihama meets all the claim limitations because while the prior arts does teach the machine component wherein the hole is a hole in which a pin is inserted into, the prior arts does not teach that the machine component is a carrier for a planetary gear mechanism or that the holes are for supporting a planetary gear disposed in the carrier, and the first surface is a surface that faces the planetary gear.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ohbayashi et al. ‘205 discloses a planetary carrier with hardened shaft supporting holes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIMEE T NGUYEN whose telephone number is (571)272-5250. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571) 272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AIMEE TRAN NGUYEN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656